Citation Nr: 0833672	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York, which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective from May 
5, 2004.  The veteran appealed for the assignment of a higher 
initial rating.            

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A copy of the 
transcript of that hearing is of record.

In an April 2007 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

The veteran's PTSD is manifested by disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity; it is not productive of 
occupational and social impairment with deficiencies in most 
areas.
CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for service-
connected PTSD, but no more than 50 percent, from May 5, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004, March 2006, and May 2007 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2004 and May 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006 and May 2007, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Mayfield, supra, at 
121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating : (1) that any defect was cured by actual 
knowledge on the part of the claimant (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim.)  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case, noting that while the evidence 
on file warrants the assignment of an initial rating of 50 
percent, persuasive evidence indicating that a 70 percent is 
warranted is lacking.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this timing defect in Pelegrini notice affected 
the essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, supra.  The 
presumption of prejudice has also been rebutted (1) based on 
the communications sent to the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions, 
the contentions provided by his private attorney-
representative, and the communications provided to him by the 
VA over the course of this appeal, he is reasonably expected 
to understand from notices provided what was needed.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.             

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in June 2004 and March 2008, which were thorough 
in nature and adequate for the purposes of deciding this 
claim.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal.  The aforementioned VA 
examinations revealed findings that are adequate for rating 
the veteran's PTSD.  Thus, VA has no further duty to provide 
an examination or opinion with regard to his service 
connection claim (38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006)), nor is there any duty to provide another 
rating examination for the PTSD.  38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II. Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Navy from September 1967 to November 1969, with 
11 months and 16 days of foreign and/or sea service.  The 
veteran's related civilian occupation was as a medical 
assistant.  The veteran received the National Defense Service 
Medal, Vietnam Service Medal, Bronze Star Medal with Combat 
"V," Vietnam Campaign Medal, and Combat Action Ribbon.   

On May 5, 2004, the RO received the veteran's application for 
service connection for PTSD.  In support of his claim, the 
veteran submitted outpatient treatment records from the 
Canandaigua VA Medical Center (VAMC), dated from February to 
April 2004.  The records show that in February 2004, the 
veteran was treated for PTSD.  At that time, he reported that 
while he was stationed in Vietnam, he spent about 10 months 
in the jungle providing medical assistance to the marines.  
He stated that there were numerous occasions when he was able 
to assist soldiers and other times when he was unable to keep 
them alive.  The veteran indicated that he had significant 
guilt for not "doing enough" and surviving the experience 
while others did not make it home.  He stated that upon his 
return from Vietnam, he continued to experience survivor's 
guilt and had nightmares.  The veteran indicated that he 
self-medicated with alcohol to ease his symptoms.  At 
present, he noted that he had nightmares about 10 times a 
month.  The veteran further reported that it had been 25 
years since he had drank heavily.  According to the veteran, 
he worked night shifts as a registered nurse at the 
Canandaigua VAMC.  He stated that he worked at night because 
he could not tolerate darkness.  The veteran reported that 
his sleep was scattered and difficult; he would sleep for two 
hours and then wake up.  According to the veteran, even when 
he slept during the day, he would experience a "startle" 
response because he heard everything.  The veteran indicated 
that on average, he would get two to four hours of broken 
sleep a day.  He noted that he was married and had two adult 
children who did not live in his household.  According to the 
veteran, he had not attempted suicide, although he often had 
dreams or fleeting thoughts that if he killed himself, it 
would be by gun.  He had significant issues with height, 
darkness, crowds, hypervigilance, high startle, and 
detachment.  The veteran stated that his wife was his best 
friend and that he had no other friends.  

Upon mental status evaluation, the veteran's speech was 
coherent and fluid.  The veteran's mood was reported as tired 
and his affect was "wide range".  There was no abnormal 
movement and the rate, rhythm and volume of speech was within 
normal limits.  Some circumstantial speech could have been 
attributed to nervous presentation.  Thoughts were organized.  
There were no current suicidal or homicidal thoughts, and 
there were no delusions or hallucinations.  The veteran's 
cognition and memory were intact.  Insight and judgment were 
full.  Impulse risk was low and concentration was within 
normal limits.  The diagnoses were recorded as follows: (Axis 
I) combat PTSD, alcohol dependence or abuse in remission, 
(Axis III) hypertension, hypercholesterolemia, bone spur to 
the left knee, umbilical hernia, status post lumbar 
laminectomy, (Axis IV) stressors were moderate to severe; 
chronic untreated PTSD related to combat experience in 
Vietnam and symptoms associated with that interrupting 
quality of life; chronic pain and chronic medical problems, 
and (Axis V) Global Assessment of Functioning (GAF) score of 
45.         

In June 2004, the veteran underwent a VA PTSD examination.  
At that time, he stated that he had been married to his wife 
since 1967.  He indicated that he worked at the Canandaigua 
VAMC in the psychiatric unit and that he had never had any 
disciplinary action taken against him at work.  The veteran 
noted that he regularly experienced intense, though non-
directed anger (three times a day), and that although he felt 
depressed "all of the time," that did not include when he 
was at work.  According to the veteran, he also had insomnia 
every night, including nightmares twice a week.  He reported 
that he had difficulty falling and remaining asleep, 
awakening after no longer than four hours and being unable to 
go back to sleep.  The veteran stated that he did not have 
any friends and that he worked alone.  He indicated that his 
relationship with his family was not impaired.  According to 
the veteran, he could go to the movies, but he rarely did, 
and he could not watch Vietnam related films because he found 
them unrealistic.  He noted that he did not go to restaurants 
except to get take-out at fast food places.  The examiner 
stated that the veteran had clearly experienced both actual 
and threatened death and serious injury to self and others, 
as well as intense fear and feelings of helplessness and 
horror, the prerequisite conditions for a diagnosis of PTSD.  
The veteran had distressing, recurrent, and intrusive 
recollections, and recurring nightmares.  He had lost 
interest in activities he once enjoyed such as hunting.  The 
veteran had no friends and felt estranged from most people.  
Difficulty sleeping, irritability, and a heightened startle 
response were all reported.  The veteran also noted that in 
the past, he had tried to choke his wife while he was asleep.  
The examiner indicated that the veteran's social and 
interpersonal functioning were moderately disrupted and that 
although he had been able to work, it was because the job 
allowed him to accommodate his emotional/psychological needs.  
Despite working for the VA, the veteran noted that he had 
remained angry at the VA for a failure to offer benefits to 
Vietnam veterans.  

The mental status evaluation showed that at times, the 
veteran appeared anxious and uncertain, and that other times, 
he seemed to be self-assured.  He nervously tapped his foot 
throughout the interview.  According to the examiner, rapport 
was adequately established for the intended purposes of the 
assessment, although in the veteran's own self-deprecatory 
way, he appeared to be somewhat aggrandizing.  The veteran 
was somewhat angry and embittered, as well as anxious.  The 
veteran's mood was dysphoric and his affect was anxious and 
depressed.  He appeared to experience considerable guilt and 
grief regarding aspects of his combat experiences.  At times, 
he became manic, and he was generally driven in his 
presentation.  The veteran's speech was unremarkable in all 
respects and he was well-spoken, coherent, and relevant in 
his speech.  He was generally, although not always, goal 
directed in his conversation, and he had a masked, somewhat 
subtle, sense of humor that included a prominent self-
deprecatory component.  The veteran did not appear to suffer 
visual or auditory hallucinations, or any form of perceptual 
or cognitive distortion.  There were no other disturbances of 
thought process or content.  Executive cognitive functions 
appeared to be variable, and not altogether intact.  Capacity 
for abstract thinking was generally intact, and consistent 
with intellect.  Recent memory appeared to be intact, as was 
the case with short term memory.  Immediate memory appeared 
to be compromised by inattention and lack of concentration.  
Insight was somewhat developed and he appeared to have some 
understanding of the role of trauma in his problems.  
Judgment appeared practical and intact.  Suicidal ideation 
appeared to have been periodically experienced although he 
had never made a plan.  Homicidal ideation was not reported.  
The diagnosis was the following: (Axis I ) PTSD, (Axis II) 
sexual abuse of child (victim), (Axis III) hypertension, 
hypercholesterolemia, bone spur to the left knee, umbilical 
hernia, status post lumbar laminectomy, obesity, (Axis IV) 
problems related to other social/environmental factors, and 
(Axis V) GAF score of 55.  The examiner noted that the 
veteran was documented to have been involved in active combat 
situations and he now complained of having PTSD-related 
symptoms for many years.  According to the examiner, the 
veteran's employment involved working in the late evening, 
away from most other staff in recognition of his difficulties 
in relating to others.  The veteran avoided situations and 
stimuli that were reminiscent of his experiences in Vietnam.  
Heightened arousal was also reported and noted in a variety 
of forms.  The examiner indicated that the veteran's social 
and psychological functioning appeared moderately 
compromised, although he had been able to sustain a high 
level of functioning due to a supportive wife and consistent 
employment.       

By an August 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from May 5, 2004, for the 
veteran's service-connected PTSD.  

In May 2006, the RO received outpatient treatment records 
from the Canandaigua VAMC, dated from February 2004 to May 
2006.  The records show that in January 2005, the veteran 
underwent an individual counseling session for his PTSD.  The 
examiner noted that the veteran was an employee of the 
Canandaigua VAMC.  The veteran stated that he was managing to 
function fairly well, considering that he was experiencing 
ongoing intrusive and negative rumination, triggered partly 
by the current conflicts in Iraq.  The veteran also continued 
to grieve for the loss of his parents, both of whom died in 
the previous year.  Upon mental status evaluation, the 
veteran was alert, oriented, and engaged.  He experienced 
flashbacks, nightmares, insomnia, irritability, and negative 
ruminations.  The veteran's dysthymic mood persisted.  There 
was no evidence of any psychotic disorder and the cognitive 
functions were intact.  The diagnosis was the following: 
(Axis I) PTSD, chronic persistent symptomatology, and alcohol 
dependence, in long-term remission, (Axis III) hypertension, 
hypercholesterolemia, osteoarthritis, and umbilical hernia, 
(Axis IV) stressors relating to current conflict in Iraq and 
work-related stress was verbalized, and (Axis V) GAF score of 
70.  The records also reflect that in May 2005, the veteran 
underwent another individual counseling session for his PTSD.  
At that time, he stated that he was not having a good week 
and that he had "blown up at [his] nurse manager" the day 
before.  The veteran noted that he felt terrible about the 
incident and that it was getting harder for him to control 
his temper.  According to the veteran, the stress of his unit 
overwhelmed him.  The mental status evaluation showed that 
the veteran's mood was anxious and his affect was congruent.  
He was directed to continue individual therapy and behavioral 
interventions.  Also in May 2005, the veteran presented 
himself with a history of numerous changes in his family 
structure, specifically one daughter moving away and another 
daughter filing for bankruptcy.  The veteran stated that he 
continually ruminated about his family problems.  The 
diagnosis was the following: (Axis I) PTSD, (Axis IV) 
stressors related to family matters, and (Axis V) GAF score 
of 68.  In April 2006, the veteran underwent individual 
counseling for his PTSD.  At that time, he indicated that his 
father-in-law had recently died.  The diagnosis was the 
following: (Axis I) PTSD, mildly symptomatic, (Axis IV) 
stressors related to recent death of father-in-law, and (Axis 
V) GAF score of 50.  

In a VA medical statement from P.S., R.N., dated in May 2006, 
Ms. S. stated that she had worked with the veteran at the 
Canandaigua VAMC for almost 20 years.  Ms. S. indicated that 
the veteran was a competent and compassionate nurse who 
worked with patients who suffered from serious mental 
illness.  According to Ms. S., she had noticed lately that 
the veteran had more difficulty tolerating frustration and 
appeared to experience strong feelings of anger.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that he worked at night because there were less people 
on nights.  He indicated that recently, he had been having 
problems with his concentration and controlling his temper.  
The veteran noted that in the last month, he had yelled at a 
fellow nurse on one occasion and that on another occasion, he 
had pounded his fist on a table because a nurse said 
something he did not like.  He reported that he had problems 
sleeping and that he had nightmares.  According to the 
veteran, he woke up the other day and he was grabbing his 
wife by the face.  The veteran stated that he received 
counseling for his PTSD once a month and that he took 
medication to help with his symptoms.   

In a letter from P.S., R.N., dated in June 2007, Ms. S. 
stated that she served as nurse manager at the Canandaigua 
VAMC and that she was the veteran's supervisor.  Ms. S. 
indicated that the veteran chose to retire in November 2006, 
after many years as an effective and compassionate registered 
nurse.  His decision to retire was influenced by his 
increased frustration at work during the period from June 
through October 2006.  Although he was always professional in 
his dealings with patients, he became short tempered, easily 
agitated and angry regarding administrative and staff issues.  
According to Ms. S., the veteran stated that he was retiring 
because he could not "take it anymore."  

In June 2007, the RO received Canandaigua VAMC outpatient 
treatment records, dated from February 2004 to June 2007.  
The records show intermittent treatment for the veteran's 
service-connected PTSD.  

A VA PTSD examination was conducted in March 2008.  The 
examiner who conducted the examination was the same examiner 
who had conducted the veteran's June 2004 VA PTSD 
examination.  The examiner stated that the veteran had 
retired from work as a nurse at the Canandaigua VAMC in 
January 2006.  He reported that he was never disciplined for 
any performance related issues, although he was verbally 
reprimanded for absenteeism.  The veteran noted that at 
present, he was concerned with his frequent loss of temper, 
paranoia, and hypervigilance.  He stated that he yelled at 
his wife and has struck walls when he was angry.  The veteran 
was asked about emotional over-reactivity and periods of 
spontaneous crying, and he reported that that only occurred 
when he thought about his parents; both his mother and father 
had died in 2004.  He described himself as moderately to 
severely depressed, noting that there were some days when he 
would simply lay around his house and not get up for the day.  
Although he stated that he was withdrawn from others, he also 
noted that his withdrawal was not complete and that he did 
see other people at times.  The veteran reported that he was 
capable of all activities of daily living skills and self-
care, although he also commented that there were days when he 
did not get out of his pajamas.  His appetite was described 
as "good," and he noted that he had gained 20 pounds since 
2006.  He stated that he did not sleep well and had 
difficulty falling asleep even with his medication.  Once 
asleep, he "destroy[ed] the bed," noting he got about four 
to six hours of sleep at a time, and then he awakened.  
According to the veteran, his relationships with family were 
"generally good," and he noted that when he was working, he 
got along with everyone except supervisors.  He stated that 
there were times when he would yell at his co-workers.  The 
veteran described very limited friendships, and for personal 
enjoyment, he played cards on the computer.  He did not go to 
movie theaters and he limited his television viewing to the 
news and one legal show.  He also did not go out to 
restaurants and did not attend family holiday gatherings or 
celebrations.  The veteran reported that he could go to such 
events, but he preferred not to go.  He had daily 
distressing, recurrent and intrusive recollections and he 
also had dreams on a daily basis, some of which were 
upsetting to him.  The veteran continued to avoid thoughts 
and feelings related to his combat experiences and related 
events.  He only had very limited friendships and he felt 
estranged from most people.  Difficulty sleeping, 
irritability, and a heightened startle response were all 
reported.  Social and interpersonal functioning continued to 
be moderately disrupted.  Because the veteran was no longer 
working, his occupational functioning could not be 
determined.     

Upon mental status evaluation, the examiner stated that the 
veteran remained somewhat angry and embittered, as well as 
anxious.  The veteran's mood was dysphoric and his affect was 
anxious and depressed.  He appeared to experience 
considerable guilt and grief regarding aspects of his combat 
experiences.  The veteran's speech was unremarkable in all 
respects, and the veteran was well spoken, coherent, and 
relevant in his speech.  The veteran did not appear to suffer 
visual or auditory hallucinations, or any form of perceptual 
or cognitive distortion.  There were no other disturbances of 
thought process or content.  The veteran was oriented in 
time, place, and person.  As was the case when the veteran 
was previously evaluated, his executive cognitive functions 
appeared to be variable, and not altogether intact.  The 
veteran's capacity for abstract thinking was generally intact 
and consistent with his intellect.  Remote memory appeared to 
be intact, as was the case with short term memory.  Immediate 
memory appeared to be similarly unimpaired.  The veteran's 
insight remained intact, although somewhat challenged by his 
anger and embitterment.  Judgment appeared practical and 
intact.  Suicidal ideation was again reported to be 
periodically experienced, although he had never made a plan.  
Homicidal ideation was not reported.  The diagnosis was the 
following: (Axis I) PTSD, (Axis III) hypertension, 
hypercholesterolemia, obesity, knee and back pain, (Axis IV) 
problems related to other social/environmental factors 
(combat trauma, health related issues, retirement, deaths of 
relatives, and (Axis V) GAF score of 51.  The examiner noted 
that the veteran's presentation had not changed significantly 
since he was last seen in 2004.  The veteran experienced 
symptoms in all three clinical clusters (re-experiencing, 
avoidance, and increased arousal), had a history of the 
requisite types of traumatic experiences, and suffered 
functional deficits in a variety of areas.  His social and 
interpersonal functioning continued to be moderately 
compromised, although his occupational functioning was no 
longer a factor in that evaluation, as he was retired.  The 
veteran was depressed and angry with the VA and those in 
positions of authority.  According to the examiner, the 
veteran did not appear to have had any periods of symptoms 
remission since he was last seen.        


III.  Analysis 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2007). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As previously stated, by an August 2004 rating action, the RO 
granted the veteran's claim for service connection for PTSD 
and assigned a 30 percent disability rating under Diagnostic 
Code 9411, effective from May 5, 2004.  In this regard, as 
the veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings. See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since May 5, 2004.   

The veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent evaluation contemplates PTSD manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Based on the evidence described above, the Board finds that 
the evidence supports a grant of an initial 50 percent 
evaluation for PTSD.  In this regard, the medical evidence of 
record may be characterized as showing a disability picture 
that results in occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
memory impairment, depression, anxiety, irritability, 
nightmares, flashbacks, exaggerated startle response, 
hypervigilance, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In the June 2004 VA examination 
report, although the veteran's recent and short-term memory 
appeared intact, his immediate memory was compromised by 
inattention and lack of concentration.  In addition, 
executive cognitive functions appeared to be variable and not 
altogether intact.  It was also noted that the veteran 
appeared anxious, somewhat angry, and depressed, and that he 
had nightmares, sleep disturbance, and heightened arousal.  
The Board further observes that in the veteran's March 2008 
VA PTSD examination, although the veteran's remote, short-
term, and immediate memory appeared to be intact, the veteran 
was still described as anxious, angry, and depressed.  
Moreover, he continued to experience nightmares, sleep 
disturbance, and heightened arousal, and his cognitive 
functions continued to be variable and not altogether intact.  
Furthermore, although the veteran's insight remained intact, 
it was somewhat challenged by his anger and embitterment.  
According to the examiner, the veteran's social and 
interpersonal functioning was moderately disrupted.   

In the instant case, the Board recognizes that the veteran 
worked for many years as a nurse and is currently retired.  
According to the veteran, he never had any disciplinary 
action taken against him at work.  However, he also stated 
that due to his PTSD symptomatology, he worked at night 
because he could not tolerate the darkness and he liked to 
work alone.  In this regard, in the June 2004 VA examination 
report, the examiner indicated that the veteran's social and 
interpersonal functioning were moderately disrupted and that 
although he had been able to work, it was because the job 
allowed him to accommodate his emotional/psychological needs.  
Moreover, in the letter from the veteran's supervisor at 
work, Ms. P.S., dated in June 2007, Ms. S. stated that prior 
to the veteran's retirement, he became short tempered, easily 
agitated, and angry regarding administrative and staff 
issues.  According to Ms. S., the veteran stated that he was 
retiring because he could not "take it anymore."  The Board 
further recognizes that although the veteran has been able to 
maintain a good relationship with his wife and children, it 
also appears that the veteran's PTSD affects his entire 
family.  The veteran isolates himself at home, and with the 
exception of when he worked, he does not like to leave his 
house.  In the March 2008 VA examination report, the veteran 
reported that he did not attend family holiday gatherings or 
celebrations because he preferred not to go.  He also stated 
that that he had recently yelled at his wife.    

In regard to the veteran's GAF scores, the Board notes that 
while the veteran's lowest GAF score was 45, and his highest 
GAF score was 70, the remainder of his GAF scores ranged from 
50 to 68.  As defined in the fourth edition of the American 
Psychiatric Associations Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF score of 41 to 50 
reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  A GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61 to 70 reflects some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.     

Upon consideration of all the evidence summarized above, the 
Board finds that the veteran's PTSD symptomatology more 
nearly approximates the criteria for a 50 percent rating 
under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7 (2007).  Accordingly, an 
initial evaluation of 50 percent evaluation for PTSD is 
warranted for the entire period since the award of service 
connection.

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411.

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  The Board 
recognizes that he has problems controlling his temper and 
had admitted to striking walls when he was angry.  However, 
he has been able to maintain personal hygiene and other basic 
activities of daily living.  In addition, he has not had 
problems with speech or spatial disorientation.  Although he 
was described as having flashbacks and nightmares, he has not 
had near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, and does not experience other symptoms 
characteristic of the 70 percent rating.  In the veteran's 
June 2004 and March 2008 PTSD VA examinations, the examiner 
noted that although the veteran had periodically experienced 
suicidal ideations, he had never made a plan.  Moreover, 
there is no evidence showing that he experiences obsessive 
rituals which interfere with routine activities.  Indeed, the 
Board observes that it is the criteria for the 50 percent 
rating that specifically refer to disturbances akin to those 
experienced by the veteran, problems with motivation and 
mood, difficulty in establishing and maintaining effective 
relationships, etc.  Although he has had problems with social 
isolation, such problems have not resulted in deficiencies in 
most areas.  Consequently, the Board finds that his symptoms 
are best represented by the criteria for a 50 percent rating, 
not those required for the 70 percent rating.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  The GAF scale scores are 
consistent with the conclusion that the criteria for an 
initial or staged rating in excess of 50 percent are not met. 

Thus, entitlement to a 50 percent evaluation for PTSD, but no 
more than 50 percent, is warranted.  In making this latter 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a an even higher 
rating than 50 percent for PTSD so the doctrine of reasonable 
doubt does not apply to this aspect of the veteran's appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board notes that the veteran's PTSD is manifested by 
significant occupational impairment but a 50 percent rating 
(as the result of this decision) takes such into account.  
There is no indication of any let alone frequent 
hospitalizations for PTSD and the disability picture that has 
been presented is not consistent with marked industrial 
impairment.  The psychiatric and lay evidence does not show 
that the veteran's PTSD is disabling to a degree that it 
renders impractical application of the regular schedular 
standards.  Thus, a remand for a referral to the Director of 
VA's Compensation and Pension Service for extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

ORDER

Entitlement to an initial schedular rating of 50 percent for 
PTSD, but no more than 50 percent, from May 5, 2004, is 
granted, subject to the regulations governing the payment of 
monetary benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


